                 Case 2:13-cr-00201-RSM Document 68 Filed 06/22/20 Page 1 of 2




 1                                             THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   UNITED STATES OF AMERICA,                     )   NO. CR 13-201-RSM
                                                   )
 9                      Plaintiff,                 )
                                                   )   ORDER GRANTING STIPULATED
10                vs.                              )   MOTION TO EXTEND DEADLINE
                                                   )   FOR DEFENDANT TO FILE
11   STEVEN ALEXANDER BOLDEN,                      )   SUBSTITUTE MOTION
                                                   )
12                      Defendant.                 )
                                                   )
13                                                 )
14
15             THE COURT, having considered the stipulated motion to extend the deadline
16   for the defendant to file his substitute motion, GRANTS the motion.
17             IT IS ORDERED that the deadline for the defendant to file his substitute motion
18   is extended from June 22, 2020 to June 26, 2020.
19             IT IS FURHER ORDERED that the deadline for the government to file a
20   response is extended to July 6, 2020;
21             FURTHERMORE, IT IS ORDERED that the deadline for filing a reply brief, if
22   any, is extended to July 10, 2020. The Clerk of Court is directed to note the motion for
23   consideration July 10, 2020.
24   //
25   //
26   /

          ORDER GRANTING EXTENSION OF                            FEDERAL PUBLIC DEFENDER
          DEADLINE FOR FILING SUBSTITUE                             1601 Fifth Avenue, Suite 700
          MOTION - 1                                                  Seattle, Washington 98101
          (US v. Steven Bolden; CR13-201RSM)                                     (206) 553-1100
              Case 2:13-cr-00201-RSM Document 68 Filed 06/22/20 Page 2 of 2




 1          DONE this 22nd day of June, 2020.
 2
 3
 4
 5                                          A
                                            RICARDO S. MARTINEZ
 6                                          UNITED STATES DISTRICT JUDGE

 7
 8
 9
10
11
12
     Presented by:
13
14   s/ Jennifer E. Wellman
     Assistant Federal Public Defender
15   Attorney for Steven Bolden
16
     s/ Helen J. Brunner
17   Assistant United States Attorney

18
19
20
21
22
23
24
25
26

       ORDER GRANTING EXTENSION OF                      FEDERAL PUBLIC DEFENDER
       DEADLINE FOR FILING SUBSTITUE                       1601 Fifth Avenue, Suite 700
       MOTION - 2                                            Seattle, Washington 98101
       (US v. Steven Bolden; CR13-201RSM)                               (206) 553-1100
